OPINION — AG — **** OPTICIANS — CONTACT LENSES — FITTING **** UNDER 59 Ohio St. 1961 942 [59-942], AN OPTICIAN IS PROHIBITED FROM MEASURING AND FITTING CONTACT LENSES. HOWEVER, AN OPTICIAN MAY MEASURE, ADAPT, FIT, PREPARE, DISPENSE, OR ADJUST SUCH LENSES PURSUANT TO A WRITTEN PROSCRIPTION FROM A PHYSICIAN OR OPTOMETRIST. THE PRESCRIPTION FROM THE PHYSICIAN OR OPTOMETRIST SHOULD BE A FULL, COMPLETE, SPECIFIC PRESCRIPTION FOR CONTACT LENSES AND SINCE THE PRESCRIBING PHYSICIAN OR OPTOMETRIST REMAINS LEGALLY RESPONSIBLE FOR THE EFFECT OF THE LENSES SO FURNISHED BY THE OPTICAL SUPPLIER, THE PATIENT SHOULD BE REQUIRED TO RETURN TO THE PRESCRIBING PHYSICIAN OR OPTOMETRIST FOR EVALUATION OF THE ACCURACY OF THE LENSES AND THEIR FITTING. UNDER NO CIRCUMSTANCES MAY AN OPTICIAN EXAMINE THE HUMAN EYE FOR OCULAR ABNORMALITIES.   THIS OPINION IS IN FULL ACCORD WITH THE CONCLUSIONS REACHED IN OPINION NO. 69-172 ISSUED ON MAY 1, 1969 AND IS INTENDED ONLY AS A CLARIFICATION OF THE RULINGS MADE THEREIN. THEREFORE, OPINION NO. 690172(A) THIS ONE ! DATED JUNE 3, 1969, REPLACES OPINION NO. 69-172 DATED MAY 1, 1969 NOT CONTAINED IN THIS DATA BASE DUE TO THE ABOVE REASONS !, ATTORNEY GENERAL'S OPINION  DATED APRIL 25, 1960, TO HON. W. M. SMITH, O.D. SECRETARY, BOARD OF EXAMINERS IN OPTOMETRY, PAULS VALLEY, OKLAHOMA IS HEREBY OVERRULED AND WITHDRAWN. CITE: 59 Ohio St. 1961 942 [59-942] (TIM LEONARD) ** SEE: OPINION NO. 69-305 (1970) **